ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment and response filed 04/28/2021 and 09/29/21 in response to Office Actions mailed 10/29/20 and 06/30/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Jeffrey M. Goehring.  See the attachments and Interview Summary. 
	(A)	Claims 17-25 are canceled.
	(B)	Claims 1-5, 7-13 and 15 are amended as set forth below:
--Claim 1 (Currently amended). A composition comprising parietal polysaccharides from at least one Candida species and parietal polysaccharides from at least one Saccharomyces species, wherein the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from at least one Saccharomyces species are chitin, mannan-oligosaccharides, Beta-1,3 glucans and Beta-1,6 glucans[[,]] in an amount ranging from 20 to 80 weight percent based on the total weight of the composition and wherein the parietal polysaccharides from the at least one Candida species are in an amount ranging from 10 to 50 dry weight percent based on the total weight of the parietal polysaccharides in the composition.--
--Claim 3 (Currently amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount ranging from 10 to 15 dry weight percent based on the total weight of the parietal polysaccharides in the composition.
Claim 4 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount of at least 10, 15, 20, 25, 30, 35, 40, 45 or 50 dry weight percent based on the total weight of the parietal polysaccharides in the composition.
Candida species are in an amount of at least 10, 11, 12, 13, 14 or 15 dry weight percent based on the total weight of the parietal polysaccharides in the composition.--
--Claim 7 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount ranging from 30 to 60 weight percent based on the total weight of the composition.
Claim 8 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount of at least 20, 23, 25, 27, 30, 33, 35, 37, 40, 43, 45, [[47]] 47, 50, 53, 55, 57, 60, 63, 65, 67, 70, 73, 75, 77 or 80 weight percent based on the total weight of the composition.
Claim 9 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount of at least 20, 23, 25, 27, 30, 33, 35, 37, 40, 43, 45, 47, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59 or 60 weight percent based on the total weight of the composition.
Claim 10 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount ranging from 10 to 50 dry weight percent based on the total weight of the parietal polysaccharides in the composition; and the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount ranging from 30 to 60 weight percent based on the total weight of the composition.
Claim 11 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount of at least 10, 15, 20, 25, 30, 35, 40, 45 or 50 dry weight percent based on the total weight of the parietal polysaccharides in the composition; and the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount ranging from 30 to 60 weight percent based on the total weight of the composition.
Claim 12 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount ranging from Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount of at least 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 63, 54, 55, 56, 57, 58, 59 or 60 weight percent based on the total weight of the composition.
Claim 13 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Candida species are in an amount of at least 10, 15, 20, 25, 30, 35, 40, 45 or 50 dry weight percent based on the total weight of the parietal polysaccharides in the composition; and the parietal polysaccharides from the at least one Candida species and the parietal polysaccharides from the at least one Saccharomyces species are in an amount of at least 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59 or 60 weight percent based on the total weight of the composition.--
--Claim 15 (Currently Amended). The composition according to claim 1, wherein the parietal polysaccharides from the at least one Saccharomyces species are from Saccharomyces cerevisiae sp.--
	(C)	New claim 26 is added as set forth below:
--26 (New).  The composition according to claim 1, wherein the at least one Saccharomyces species is Saccharomyces cerevisiae and the at least one Candida species is Candida utilis and wherein the parietal polysaccharides from the at least one Saccharomyces cerevisiae are in an amount ranging from 30 to 50 weight percent based on the total weight of the composition and wherein the parietal polysaccharides from the Candida utilis are in an amount ranging from 5 to 15 weight percent based on the total weight of the composition.--
Status of Claims
3)	Claims 1, 4, 7-13 and 15 have been amended via the amendment filed 04/28/21.
	Claim 2 has been canceled via the amendment filed 04/28/21.
	Claims 17-25 are canceled via this Examiner’s amendment.
	Claims 1-5, 7-13 and 15 are amended via this Examiner’s amendment.
	New claim 26 has been added via this Examiner’s amendment.
	Claims 1, 3-5, 7-16 and 26 are pending and are under examination.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 02/23/21. The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Rejection(s) Moot
5)	The rejection of claim 2 made in paragraph 14 of the Office Action mailed 10/29/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicant’s cancellation of the claim. 
6)	The rejection of claim 2 made in paragraph 14 of the Office Action mailed 10/29/20 under 35 U.S.C § 103 as being unpatentable over Krizkova et al. (Mutation Res. 497: 213-222, 2001, of record) or Kogan et al. (Neoplasma 55: 387-393, 2008, of record) is moot in light of Applicant’s cancellation of the claim. 
Rejection(s) Withdrawn
7)	The rejection of claims 1, 3-5 and 7-16 made in paragraph 14 of the Office Action mailed 10/29/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the claim amendments.
8)	The rejection of claims 1, 3-5 and 7-16 made in paragraph 14 of the Office Action mailed 10/29/20 under 35 U.S.C § 103 as being unpatentable over Krizkova et al. (Mutation Res. 497: 213-222, 2001, of record) or Kogan et al. (Neoplasma 55: 387-393, 2008, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim. 
Conclusion
9)	Claims 1, 3-5, 7-16 and 26 are allowed. Support for the new claim 26 is present in Figures 4A and 4B. Claims 3-5, 7-16 and 26 are now renumbered as claims 2-4, 5-14 and 15 respectively.
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on flexible work schedule, 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022